The opinion of the court was delivered by
Black, J.
The prosecutor in this case was convicted before the recorder of Atlantic City and fined five dollars ($5) for parking an automobile on July 13th, 1917, on the east side of Ocean a.yenuc, within three hundred and fifty-one feet (351) of the boardwalk, for a longer period of time than required to load and unload, in violation of section five (5) of an ordinance of Atlantic City. The ordinance was passed May 24th, 1917; apjproved June 2d, 1917. Atlantic City lias adopted and is governed b3r the acts of the legislature (Pamph. L. 1902, p. 284, and Pamph. L. 1911, p. 462), commonly known as tire Commission Government or Walsh act.
The ground on which this conviction is sought to be set aside is found in the act of the legislature (Pamph. L. 1915, p. 285), known as the State Traffic act; that act, it is urged, prohibits cities and other municipalities from passing any ordinance covering the matters set forth in the statute, being the same subjects covered b3r the ordinance now under investigation, or, a.t least, that part of the ordinance under which the conviction in this case was made, could not take effect until if had been approved by the commissioner of motor vehicles, as provided in the statute.
An examination of the statute, the State Traffic act, reveals the following prpvisions: The title is most comprehensive, providing for the regulation of vehicles, animals and pedestrians on all public roads and turnpikes of the state,' and granting' authority to towns, cities, boroughs and townships, under certain restrictions for the adoption of ordinances further regulating vehicles; and by section 25 (1), towns, boroughs, townships, cities or other municipalities are prohibited from passing any ordinance on any matter covered by this act, *137or to pass ordinances altering or in anywise nullifying the provisions of the act, but they may pass ordinances, which apply to a special condition existing in such municipality alone on designated subjects and within certain limitations, one of which is, “regulations governing the parking of vehicles on streets and portions' of streets,” but all such ordinances passed shall not he in force and effect until the same have been submitted to the commissioner of motor vehicles and approved by him. The record affirmatively shows that this ordinance has not been approved by the commissioner of motor vehicles of the state. This disposes of this ease; the statute is clear, there is no room for construction; it is founded in a wise public policy, viz., to promote a uniformity of regulating traffic throughout the slate; it should be observed and not evaded by the local authorities.
The conviction in this case, therefore, is set aside, with costs.